DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on 05/15/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 AUG 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities: 
In claim 6, line 4, “the user;” should read --the user; and--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-17 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 18-19 are drawn to a system which is within the four statutory categories (i.e. a machine). Claim 20 is drawn to a non-transitory computer-readable medium which is within the four statutory categories (i.e., a manufacture).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 18, and 20:
Claims 1, 18, and 20 are drawn to an abstract idea without significantly more. The claims recite determining features associated with a user based on one or more two-dimensional (2D) images of the user by a user movement signature authentication server, determining body points associated with the user based on one or more three-dimensional (3D) images of the user, determining a movement pattern of each of the determined body points, comparing the determined features to corresponding stored features, comparing the determined movement patterns to a unique electronic signature, and authenticating the user for an electronic transaction. 
The limitations of determining features associated with a user based on one or more two-dimensional (2D) images of the user, determining body points associated with the user based on one or more three-dimensional (3D) images of the user, determining a movement pattern of each 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer 
With respect to claims 2-17 and 19:
Dependent claims 2-17 and 19 include additional limitations, for example, signature movement patterns, comparing movement patterns to the signature movement pattern, saving features and signature in a data storage, generating a skeletal structure, comparing the skeletal structure to a stored one, comparing a height or body segments or lengths to stored ones, transmitting authorization request to a payment network, generating a movement curve, image sensors, depth sensors, motion capture system, and transmitting notifications, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)) or Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)).
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the 
Therefore, whether taken individually or as an ordered combination, claims 2-17 and 19 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (WO 2011/149940 A2; already of record in IDS; hereinafter Perez) in view of Pastore et al. (WO 2016/025190 A1; already of record in IDS; hereinafter Pastore).
With respect to claims 1, 18, and 20: 
Perez teaches A computer-implemented method for movement-based signature authentication, comprising: (See at least Perez: Abstract)
A system for movement-based signature authentication comprising: (See at least Perez: Abstract)
one or more processors; and (See at least Perez: paragraph(s) [0053]-[0054])
a non-transitory computer readable medium storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method comprising: (See at least Perez: paragraph(s) [0063])
A non-transitory computer readable medium for movement-based signature authentication, the non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform a method comprising: (See at least Perez: paragraph(s) [0053]-[0054] & [0063])
determining, by a user movement signature authentication server, one or more features associated with a user based on one or more two-dimensional (2D) images of the user; (By disclosing, the generation and composition of PTP 68 is explained below, but may in general include any trait associated with a given user which can be sensed by a sensor. In addition, the image camera component 22 may include an IR light component 24, a three-dimensional (3-D) camera 26, and an RGB camera 28 (2D images) that may be used to capture the depth image of a scene. See at least Perez: paragraph(s) [0089], [0028], [0037] & [0043])
determining, by the user movement signature authentication server, one or more body points associated with the user based on one or more three-dimensional (3D) images of the user; (By disclosing, by the capture device 20 obtaining position and/or movement data for different joints, the computing environment is able to compare this data against stored data in order to determine if the user has performed a predefined gesture. See at least Perez: paragraph(s) [0028], [0032], [0034], [0068] & [0089])
determining, by the user movement signature authentication server, a movement pattern of each of the one or more determined body points based on the one or more 3D images of the user; (By disclosing, the image camera component 22 may include an IR light component 24, a three-dimensional (3-D) camera 26. See at least Perez: paragraph(s) [0069], [0028] & [0089])
comparing, by the user movement signature authentication server, the one or more determined features to corresponding one or more stored features associated with the user; (By disclosing, the system may access stored PTP data and compare that data to live data acquired by the system requesting access to the system resources. See at least Perez: paragraph(s) [0089])
upon determining that the one or more determined features match the one or more stored features associated with the user, comparing, by the user movement signature authentication server, the one or more determined movement patterns to a unique electronic signature associated with the user; and (By disclosing, once a predefined gesture is identified, the computing environment then performs the action associated with the predefined gesture. In addition, the system may return to 454 to obtain and compare additional live trait data against stored PTP data. See at least Perez: paragraph(s) [0089]-[0090] & [0069])
upon determining that the one or more determined movement patterns match the unique electronic signature associated with the user, authenticating, by the user movement signature authentication server, the user [for an electronic transaction]. (By disclosing, PTP data can be used as part of and/or in conjunction with any of various authentication protocols so as to authenticate whether a user is in fact who the systems believes the user to be. See at least Perez: paragraph(s) [0085])
However, Perez does not teach …for an electronic transaction.
Pastore, directed to systems and methods for performing payment card transactions using a wearable computing device and thus in the same field of endeavor, teaches …upon determining that the one or more determined movement patterns match the unique electronic signature associated with the user, authenticating, by the user movement signature authentication server, the user for an electronic transaction. (By disclosing, the mobile computing device includes a camera device that is configured to capture a biometric sample of the cardholder 22 that is used to authenticate the cardholder 22 during the payment card transaction. See at least Pastore: Abstract; paragraph(s) [0024] & [0037])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cloud-based personal trait profile data teachings of Perez to incorporate the systems and methods for performing payment card transactions using a wearable computing device teachings of Pastore for the benefit of enabling an authorized cardholder to conduct a payment card transaction using a wearable computing device ("wearable") and a mobile wallet. (See at least Pastore: paragraph [0021])
With respect to claim 2: 
Perez and Pastore teach the method of claim 1, as stated above.
Perez further teaches wherein the unique electronic signature comprises one or more signature movement patterns associated with the user. (By disclosing, the system may prompt 
With respect to claim 3: 
Perez and Pastore teach the method of claim 2, as stated above.
Perez further teaches wherein comparing the one or more determined movement patterns to a unique electronic signature associated with the user comprises: 
comparing each of the one or more determined movement patterns to a corresponding signature movement pattern of the one or more signature movement patterns. (As stated above with respect to claim 2, see at least Perez: paragraph(s) [0089])
With respect to claim 6: 
Perez and Pastore teach the method of claim 1, as stated above.
Perez further teaches further comprising: 
generating, by the user movement signature authentication server, a skeletal structure of the user based on the one or more determined body points associated with the user; (By disclosing, a skeletal model that may be generated by the capture device 20 to the computing environment 12 via the communication link 36. In addition, the computing environment may further determine which controls to perform in an application executing on the computer environment based on, for example, gestures of the user that have been recognized from the skeletal model. See at least Perez: paragraph(s) [0034]-[0035] & [0089])
comparing, by the user movement signature authentication server, the generated skeletal structure to a stored skeletal structure of the user. (By disclosing, with respect to how a user looks, data for PTP 68 may include the user's size and shape (on a per-body part basis), facial 
With respect to claim 7: 
Perez and Pastore teach the method of claim 6, as stated above.
Perez further teaches wherein comparing the generated skeletal structure to the stored skeletal structure of the user comprises one or more of: 
comparing a height of the generated skeletal structure to a height of the stored skeletal structure; and (By disclosing, a system may examine PTP data related to the user's physical appearance such as height, weight, facial features, etc., and compare that data against live data obtained by capture device 20 for the user attempting to gain access to the system. See at least Perez: paragraph(s) [0035], [0072] & [0089])
comparing one or more body segments of the generated skeletal structure to corresponding one or more body segments of the stored skeletal structure. (As stated above, see at least Perez: paragraph(s) [0035], [0072] & [0089])
With respect to claim 8: 
Perez and Pastore teach the method of claim 7, as stated above.
Perez further teaches wherein comparing the one or more body segments of the generated skeletal structure to the corresponding one or more body segments of the stored skeletal structure comprises: 
comparing one or more lengths of the one or more body segments of the generated skeletal structure to one or more lengths of the corresponding one or more body segments of the stored skeletal structure. (By disclosing, data for PTP 68 may include the user's size and shape (on a per-body part basis), facial features, head and/or facial hair (style, length and color), any 
With respect to claims 9 and 19: 
Perez and Pastore teach the method of claim 1, as stated above.
Pastore, in the same field of endeavor, further teaches wherein authenticating the user for an electronic transaction comprises: 
transmitting an electronic transaction authorization request to a payment network, wherein the electronic transaction authorization request comprises a transaction amount, a primary account number identifier, and a merchant identifier. (By disclosing, when cardholder 22 tenders payment for a purchase with a transaction card, merchant 24 requests authorization from a merchant bank 26 for the amount of the purchase. See at least Pastore: paragraph(s) [0032]-[0034], [0069]-[0071] & [0076]-[0078])
With respect to claim 15: 
Perez and Pastore teach the method of claim 1, as stated above.
Pastore, in the same field of endeavor, further teaches further comprising: 
upon determining that the one or more determined features do not match the one or more stored features associated with the user, transmitting, by the user movement signature authentication server, a notification indicating authentication failure to a point of sale (POS) terminal. (By disclosing, based on these determinations, the request for authorization will be declined or accepted. If the request is accepted, an authorization code is issued to merchant 24. See at least Pastore: paragraph(s) [0024], [0032]-[0034], [0069]-[0071] & [0076]-[0078]. See also at least Perez: paragraph(s) [0089]-[0090] & [0069] as stated above with respect to claim 1)
With respect to claim 16: 
the method of claim 1, as stated above.
Pastore, in the same field of endeavor, further teaches further comprising: 
upon determining that the one or more determined movement patterns do not match the unique electronic signature associated with the user, transmitting, by the user movement signature authentication server, a notification indicating authentication failure to a point of sale (POS) terminal. (As stated above with respect to claim 15, see at least Pastore: paragraph(s) [0024], [0032]-[0034], [0069]-[0071] & [0076]-[0078]. See also at least Perez: paragraph(s) [0089]-[0090] & [0069] as stated above with respect to claim 1)
With respect to claim 17: 
Perez and Pastore teach the method of claim 1, as stated above.
Pastore, in the same field of endeavor, further teaches wherein the user movement signature authentication server is implemented as part of: 
an acquirer processor server; (See at least Pastore: paragraph(s) [0032])
a consumer device; or (See at least Pastore: paragraph(s) [0069])
a merchant system. (See at least Pastore: paragraph(s) [0032] & [0069])
Claims 4-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Pastore, as applied to claim 1, and in further view Gordon (US 2018/0096196 A1; already of record in IDS; hereinafter Gordon).
With respect to claim 4: 
Perez and Pastore teach the method of claim 1, as stated above.
However, Perez and Pastore do not teach wherein the one or more stored features associated with the user are saved in a data storage prior to determining the one or more features associated with the user.
wherein the one or more stored features associated with the user are saved in a data storage prior to determining the one or more features associated with the user. (By disclosing, the structure-based registration component 112 generates at least one ES structural face signature based on the captured ES face information, and then stores the ES structural face signature(s) in a data store 116. See at least Gordon: paragraph(s) [0040]-[0041])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Perez and Pastore to incorporate the verifying identity based on facial dynamics teachings of Gordon for the benefit of the dynamic face signature describing subtle ways in which a person's face changes shape during a gesture. (See at least Gordon: paragraph [0004])
With respect to claim 5: 
Perez and Pastore teach the method of claim 1, as stated above.
Gordon, in the same field of endeavor, further teaches wherein the unique electronic signature is saved in a data storage prior to determining the one or more body points associated with the user. (As stated above with respect to claim 4, see at least Gordon: paragraph(s) [0040]-[0041])
With respect to claim 10: 
Perez and Pastore teach the method of claim 1, as stated above.
Perez further teaches wherein determining the movement pattern of each of the one or more determined body points comprises: 
generating [a movement curve] by iteratively connecting a determined body point in one image of the one or more 3D images of the user to the determined body point in a next image of the one or more 3D images of the user. (By disclosing, where more points are tracked, additional features may be identified, such as the bones and joints of the fingers or toes, or individual features of the face, such as the nose and eyes. See at least Perez: paragraph(s) [0068]-[0069])
Gordon, in the same field of endeavor, teaches generating a movement curve by iteratively connecting a determined body point in one image of the one or more 3D images of the user to the determined body point in a next image of the one or more 3D images of the user. (By disclosing, FIG. 8 shows a collection of letter-labeled arrows. Each arrow designates a collection of feature points that generally move in the direction of the arrow. See at least Gordon: paragraph(s) [0068]; Fig. 8)
With respect to claim 11: 
Perez and Pastore teach the method of claim 1, as stated above.
Perez further teaches wherein the one or more 2D images of the user are captured using an image sensor. (See at least Perez: paragraph(s) [0027]-[0029])
Gordon, in the same field of endeavor, further teaches wherein the one or more 2D images of the user are captured using an image sensor. (See at least Gordon: paragraph(s) [0052]-[0055])
With respect to claim 12: 
Perez and Pastore teach the method of claim 1, as stated above.
Perez further teaches wherein the one or more 3D images of the user are captured using a plurality of image sensors placed in a 3D space. (See at least Perez: paragraph(s) [0027]-[0029])
wherein the one or more 3D images of the user are captured using a plurality of image sensors placed in a 3D space. (See at least Gordon: paragraph(s) [0052]-[0055])
With respect to claim 13: 
Perez and Pastore teach the method of claim 1, as stated above.
Perez further teaches wherein the one or more 3D images of the user are captured using one or more image sensors and one or more depth sensors of a user device. (See at least Perez: paragraph(s) [0027]-[0029])
Gordon, in the same field of endeavor, further teaches wherein the one or more 3D images of the user are captured using one or more image sensors and one or more depth sensors of a user device. (See at least Gordon: paragraph(s) [0052]-[0055])
With respect to claim 14: 
Perez and Pastore teach the method of claim 1, as stated above.
Perez further teaches wherein the one or more 3D images of the user are captured using a motion capture system of a virtual reality (VR) system. (See at least Perez: paragraph(s) [0026]-[0029])
Gordon, in the same field of endeavor, further teaches wherein the one or more 3D images of the user are captured using a motion capture system of a virtual reality (VR) system. (See at least Gordon: paragraph(s) [0052]-[0055])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2014165187 A1) teaches method, apparatus, and computer-readable recording medium for authenticating a user.
Josephson et al. US 20170180336 A1) teaches apparatuses, systems and methods for constructing unique identifiers.
Nasiri et al. (US 20120007713 A1) teaches handheld computer systems and techniques for character and command recognition related to human movements.
Turgeman et al. (US 20180349583 A1) teaches system, device, and method of determining personal characteristics of a user.
Reid (US 20150039458 A1) teaches method and system for automated retail checkout using context recognition.
Glaser et al. (US 20190005479 A1) teaches interfacing with a point of sale system from a computer vision system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687